Citation Nr: 1229096	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  99-22 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death, to include due to ischemic heart disease as a result of exposure to Agent Orange.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of Title 38, United States Code, Section 1151 (West 2002).  


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971 and from February 1973 to May 1975 including service in the Republic of Vietnam during the Vietnam era.  His awards and decorations include the Combat Action Ribbon.  He died in August 1998.  The appellant is his surviving spouse.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 1998 rating decision of the New Orleans, Louisiana, Regional Office (RO) that denied service connection for the cause of the Veteran's death; and an April 2012 rating decision that found that new and material evidence had not been received to reopen the claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1151.  

The appellant provided testimony at a September 2001 hearing before the undersigned Veterans Law Judge.  The transcript is of record.  

In a May 2007 decision, the Board denied service connection for the cause of the Veteran's death and remanded the issue of entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 for additional procedural action, including the issuance of a statement of the case in accordance with Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  In July 2007 and September 2008 letters, the RO asked the appellant to clarify whether she wanted a hearing on the issue of entitlement to DIC under the provisions of 38 U.S.C.A. § 1151.  No responses were received.  On January 20, 2009, the RO mailed her a statement of the case on the issue.  A substantive appeal was not received and the matter was never certified to the Board for appellate review.  

The appellant appealed the Board's May 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2009 Memorandum Decision, the Court vacated the May 2007 Board decision and remanded the matter for readjudication consistent with the Court's determination.  

The Board remanded this issue in September 2009 for a VA medical opinion.  After obtaining a VA medical opinion, the RO continued the denial of the claim (as reflected in the May 2011 supplemental statement of the case) and returned this issue to the Board for further appellate consideration.  In February 2012, the Board again remanded the matter.  After completing the requested development, the RO again continued the denial of the claim (as reflected in the June 2012 supplemental statement of the case) and returned this issue to the Board for further appellate consideration.  

The Board observes that in a March 2011 rating decision, the RO denied service connection for ischemic heart disease due to exposure to Agent Orange and the appellant's attorney submitted a notice of disagreement.  However, this issue is essentially included under the issue of entitlement to service connection for the cause of the Veteran's death as a theory of entitlement.  Hence, the notice of disagreement was not necessary and the matter will be considered in conjunction with the cause of death claim herein.  

The issue of whether new and material evidence has been received to reopen a claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 is addressed in the REMAND portion of the decision below and is REMANDED to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era; exposure to Agent Orange may be presumed.  

2.  The Veteran died in August 1998; the death certificate listed the cause of death as arteriosclerotic cardiovascular disease due to obesity but an autopsy report concluded that the cause of death was cardiac arrhythmia from an enlarged heart with mild mitral valve stenosis.

3.  The most probative evidence shows that the Veteran death was not due to or materially contributed to by a disease that is presumed to be caused by Agent Orange, including ischemic heart disease.  

4.  At the time of the Veteran's death, service connection was in effect for a chip fracture of the left thumb and for residuals of a right inguinal hernia repair.  Both disabilities were assigned a noncompensable rating, and the Veteran's combined schedular evaluation was 0 percent.  

5.  The most probative evidence shows that a service-connected disability did not substantially or materially contribute to cause the Veteran's death, or render him materially less capable of resisting the effects of other disease or injury that caused his death.  


CONCLUSION OF LAW

The Veteran's death was not caused or substantially or materially contributed to by a disability incurred or aggravated in service and may not be presumed to have been so incurred or aggravated, including due to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), (e), 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

Certain additional notice requirements attach in the context of a claim for dependency and indemnity compensation benefits based on service connection for the cause of death.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed.Cir. May 19, 2009).  Generally, 38 U.S.C.A. § 5103(a) notice for a dependency and indemnity compensation case must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a condition not yet service-connected.  The content of the notice letter will depend upon the information provided in the claimant's application.  

The appellant's claim was initiated before the VCAA was enacted and subsequent corrective letters did not conform to the requirements outlined above.  In a September 2009 letter, after the rating decision on appeal, the appellant was provided notice regarding what information and evidence is needed to substantiate a claim for entitlement to service connection for the cause of the Veteran's death, as well as what information and evidence must be submitted by the appellant, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  The letter further advised the appellant of the Veteran's service-connected disabilities (as well as the disabilities for which service connection was denied during his lifetime) and informed her of the requirements for establishing service connection for a disability.  Finally, she was advised of how effective dates are assigned.  

The Board finds that any deficiency with respect to the timing of the notice provided is harmless.  The notice discussed above fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the appellant was fully informed of the evidence that was needed to support her claim.  Moreover, following the notice, the RO readjudicated the appeal, most recently in a June 2012 supplemental statement of the case.  Thus, the Board concludes that there is no prejudice to the appellant due to any defect in the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor her attorney has pointed out any specific deficiency to be corrected, including subsequent to the Court's January 2009 Memorandum Decision.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA treatment records, certificate of death, autopsy report and several VA opinions.  The appellant presented testimony in support of her claim at a personal hearing before the undersigned Veterans Law Judge at the RO in September 2001.  

The Board notes that it was determined that earlier medical opinions obtained in conjunction with this claim were inadequate.  Pursuant to a remand in February 2012, another medical opinion was obtained in May 2012.  The report reflects that the examiner reviewed the Veteran's past medical history, including the service treatment records, documented his cardiovascular history, and rendered an opinion consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the medical statement is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case and another remand is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011); Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Certain chronic disabilities, such as hypertension and/or coronary artery disease, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

With regard to disabilities a veteran attributes to exposure to Agent Orange, the law provides that for veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending May 7, 1975, service connection may be presumed for certain diseases enumerated by statute and regulations that become manifest within a particular period, if any such period is prescribed.  The specified diseases include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(e) (2011), including Note 3 (2011); 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  

Notwithstanding the foregoing discussion regarding presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Proof of direct service connection between exposure and disease entails showing that exposure during service actually caused the malady which developed years later.  Actual causation carries a very difficult burden of proof.  See Combee, 34 F.3d at 1042.  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), and Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2011).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2011).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1) (2011).  

Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury that primarily caused death.  38 C.F.R. § 3.312(c)(3) (2010).  There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4) (2010).  

Medical evidence is required to establish a causal connection between service or a disability of service origin and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  In Galvagno v. Derwinski, 3 Vet. App. 118, 119 (1992), the Court stated the following:

Further, in cases where the primary cause of death is so "overwhelming" that death would have resulted regardless of the existence of a service-connected disability, a service-connected condition may be found to be a contributory cause of death where that condition has had a "material influence in accelerating death" because it "affected a vital organ and was of itself progressive or debilitating [in] nature".

It is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment reports show that he seen in January 1971 for shortness of breath and a feeling that his heart wasn't "beating right."  He felt like after every breath, he needed more.  A consultation sheet noted that he had been running one and a half blocks and developed sudden rapid heartbeat without palpitations associated with shortness of breath.  There was no history of heart disease.  An ECG showed an atrial fibrillation with variable AV blocks.  He converted to normal sinus rhythm.  Cardiovascular examination was unremarkable; the impression was paroxysmal atrial fibrillation.  Upon separation examination in February 1971, the Veteran's heart and vascular systems were clinically normal.  In a February 1973 Report of Medical Examination, the Veteran's heart and vascular systems were clinically normal.  In a February 1974 Report of Medical History, the Veteran denied heart problems, pain or pressure in the chest, palpitation or pounding heart, and high or low blood pressure.  Extensive physical evaluation in February 1974 showed normal clinical evaluation of the heart and vascular systems.  He was seen again in September 1974 for complaints similar to those in 1971.  He stated that he felt like his heart was beating irregularly.  His prior history from 1971 was noted.  He was referred for rhythm strips and further evaluation.  Examination showed regular sinus rhythm without murmurs or gallops.  The lungs were clear bilaterally.  The impression was a normal examination, no arrhythmia.  Upon separation examination in May 1975, clinical evaluations of the Veteran's lungs, heart, and vascular system were normal.  

VA treatment records dated from 1993 through 1995 show that the Veteran was seen in August 1993 for complaints of chest pain with shortness of breath.  He denied a history of previous cardiac surgery or myocardial infarction.  A stress thallium scan in October 1993 showed no evidence of ischemia or scarring.  A treatment note dated in May 1994 indicated that his blood pressure was 116/70 and there was no evidence of coronary artery disease.  In November 1994, his blood pressure was 116/78.  In October 1995, it was noted that his blood pressure was normal.  In November 1995 he was seen for complaints of an irregular heartbeat.  An ECG showed a normal sinus rhythm.  The diagnoses included exogenous obesity.  

Upon VA examination in November 1995, evaluation of the Veteran's cardiovascular system was normal.  There was a normal sinus rhythm, no premature ventricular contractions, and no murmurs.  Peripheral vessel pulses were palpable.  Blood pressure reading were 140/70, 150/80 and 140/80.  There were no varicose veins.  

The Veteran died in August 1998.  His death certificate listed the immediate cause of death as arteriosclerotic cardiovascular disease due to obesity.  An autopsy was performed and the conclusion was that the Veteran died of cardiac arrhythmia from an enlarged heart with mild mitral valve stenosis.  

During the course of the appeal, VA has obtained numerous opinions.  In a May 2004 opinion, a VA treatment provider concluded that it was unlikely that an atrial arrhythmia would cause death but it could be that the Veteran suffered an acute myocardial infarction.  The autopsy report was not reviewed.  In a September 2004 opinion, the examiner indicated that s/he was merely making a guess.  In a follow-up statement in March 2005, s/he noted that it was unlikely that the Veteran's cause of death was cardiac ischemia because there was no significant coronary stenosis shown on the autopsy.  It was also noted that there was written documentation of atrial fibrillation but no WPW syndrome.  

In July 2005 and September 2006 VA cardiology opinions, it was concluded that that the Veteran's presumed atrial arrhythmias during his military service were unrelated to his cardiac death.  The July 2005 VA cardiologist found that the Veteran likely had a primary ventricular arrhythmia of unknown cause and the September 2006 VA cardiologist further noted that arteriosclerotic cardiovascular disease is most likely caused by genetic predisposition, with chronic progressive process which started at a young age.  This physician also noted the autopsy diagnoses showed that his arteriosclerotic cardiovascular disease was not the cause of death, and concurred with the July 2005 VA physician in finding that the Veteran's death was most likely ventricular arrhythmia, with several possible underlying pathologies, none of which were related to service.  

In a December 2009 opinion, a VA physician concluded after reviewing the Veteran's claims file that the probable cause of death was ventricular arrhythmia because that is a common cause of sudden cardiac death.  There was no significant blockage of the blood vessels of the heart per the autopsy report.  Hence, atherosclerotic heart disease was an unlikely cause of the sudden cardiac death.  The reason for ventricular arrhythmia was unknown based on autopsy findings and a review of the record.  

In a May 2012 opinion, a VA physician concluded that the Veteran's cause of death could not be identified without resorting to mere speculation.  The autopsy report suggested that ischemic heart disease was not the cause of death because the degree of blockage in the coronary arteries was insufficient to cause ischemia and there was no evidence of prior ischemic heart injury.  There was no supporting documentation to support the conclusion that ventricular arrhythmia caused the Veteran's death and it was mere speculation to say either way because there were no unique or specific findings that make such a conclusion.  There was no evidence that the Veteran had ventricular arrhythmia while he was alive.  Atrioventricular (AV) block is a normal physiological response to an atrial arrhythmia that prevented the atrial arrhythmia from conducting to the ventricle.  The Veteran had a normal AV block in the military as a response to his atrial arrhythmia and was protective against conduction to the ventricle.  He did not have ventricular arrhythmia while in the military and the presence of atrial arrhythmia was not a predictor of subsequent ventricular arrhythmia.  And EKG in 1995 indicated that the conduction system was functioning normally.  Consequently, there was no direct evidence that would support a finding that a heart problem was the primary cause of death.  This VA medical opinion has significant probative weight since it was based on a review of the complete record, including the appellant's assertions, the Veteran's medical history, and all the evidence in the claims file.  In short, the opinion is objective, well informed, based on the correct factual foundation and provides a supporting rationale.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

Based on the evidence of record, the Board finds that the most probative evidence is against the claim for service connection for the cause of the Veteran's death.  See Winsett, Bloom, supra.  Hence, the claim may not be granted.  The Veteran served in the Republic of Vietnam during the Vietnam era.  Hence, exposure to Agent Orange is conceded.  Ischmic heart disease is included in the list of diseases that may be presumed to be caused by exposure to Agent Orange.  However, although the Veteran' death certificate listed the cause of death due to arteriosclerotic heart disease due to obesity, the subsequent autopsy report concluded that the Veteran died of cardiac arrhythmia from an enlarged heart.  Segments of the left anterior descending and right coronary arteries showed only 20 percent narrowing due to atherosclerosis and it was not concluded that these findings were instrumental in causing his death.  Hence, the Board has accorded the death certificate little probative value since its findings are clearly not supported by the autopsy report - and the autopsy report was based on a complete dissection of the Veteran's body after his death.  Furthermore, the May 2012 VA opinion also concluded that ischemic heart disease was not the cause of the Veteran's death because there was no prior history of ischemic heart injury and the degree of blockage found in the coronary arteries upon autopsy was not sufficient to cause ischemia.  In fact, there was simply no direct evidence that would support a finding that a heart problem was the primary cause of the Veteran's death.  Consequently, the most probative evidence does not support a finding that the Veteran's death may be attributed materially or substantially to a disease that is presumed to be due to exposure to Agent Orange (i.e., ischemic heart disease) and the claim may not be granted on this basis.  

The Veteran's service-connected disabilities included a chip fracture of the left thumb and for residuals of a right inguinal hernia repair, which were noncompensable.  Neither of these disabilities has been shown by competent medical, or competent and credible lay evidence to have contributed materially or substantially to the Veteran's death.  The Veteran was seen in service for an atrial arrhythmia; however, the May 2012 opinion stated that the presence of his arrhythmia was not a predictor of subsequent ventricular arrhythmia and the Veteran had a normal and healthy response to his atrial arrhythmia - a normal AV block that prevented conduction to the ventricle.  Hence, it may not be concluded that this clinical finding in service caused or contributed substantially or materially to the Veteran's death.  

Neither the appellant nor her attorney are shown to have any medical expertise and as lay persons, they are not shown to possess the requisite skills or training necessary to be capable of making competent etiological opinions.  See Espiritu, supra.  Hence, their statements relating the Veteran's death to an incident in his military service, including the atrial fibrillation are of little probative value.  In sum, the competent and credible medical evidence does not show that a service-connected disability substantially or materially contributed to cause the Veteran's death, or render him materially less capable of resisting the effects of other disease or injury that caused his death.  Accordingly, service connection for the cause of the Veteran's death may not be granted.  38 C.F.R. § 3.312.  

While the Board is sympathetic to the appellant's loss, the Board finds that the service records as well as the post-service medical evidence fail to support the appellant's claim that the cause of the Veteran's death was related to his military service.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, the claim must be denied.  


ORDER

Service connection for the cause of the Veteran's death, to include due to ischemic heart disease as a result of Agent Orange exposure is denied.  


REMAND

In April 2012, the RO found that new and material evidence had not been received to reopen the appellant's claim of entitlement to DIC under the provisions of 38 U.S.C.A. § 1151.  In July 2012, the appellant essentially disagreed with the RO's decision in a VA Form 9 submitted in conjunction with the claim for service connection for the cause of the Veteran's death.  The Board finds that this constitutes a timely notice of disagreement with the RO's April 2012 determination.  Hence, the issue must be remanded to the RO for issuance of a statement of the case and an opportunity to perfect an appeal to the Board (e.g., a VA Form 9 or equivalent statement).  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case pertaining to whether new and material evidence has been received to reopen a claim of entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 and afford the appropriate opportunity to respond.  The appellant must be advised that a timely substantive appeal (e.g., a VA Form 9) concerning this issue must be received in order to invoke the Board's appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


